


110 HRES 1176 EH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		;IV
		110th CONGRESS
		2d Session
		H. RES. 1176
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Train Day.
	
	
		Whereas, on May 10, 1869, the golden spike
			 was driven into the final tie at Promontory Summit, Utah, to join the Central
			 Pacific and the Union Pacific Railroads, ceremonially completing the first
			 transcontinental railroad and therefore connecting both coasts of the United
			 States;
		Whereas, in highly populated regions, Amtrak trains and
			 infrastructure carry commuters to and from work in congested metropolitan areas
			 providing a reliable rail option, reducing congestion on roads and in the
			 skies;
		Whereas, for many rural Americans, Amtrak represents the
			 only major intercity transportation link to the rest of the country;
		Whereas passenger rail provides a more fuel-efficient
			 transportation system thereby providing cleaner transportation alternatives and
			 energy security;
		Whereas passenger railroads emit only 0.2 percent of the
			 travel industry’s total greenhouse gases;
		Whereas Amtrak annually provides intercity passenger rail
			 travel to over 25,000,000 Americans residing in 46 States;
		Whereas an increasing number of people are using trains
			 for travel purposes beyond commuting to and from work;
		Whereas our railroad stations are a source of civic pride,
			 a gateway to our communities, and a tool for economic growth; and
		Whereas Amtrak has designated May 10, 2008, as National
			 Train Day to celebrate the way trains connect people and places: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 contribution trains make to the national transportation system;
			(2)urges the people
			 of the United States to recognize such a day as an opportunity to learn more
			 about trains; and
			(3)supports the goals
			 and ideals of National Train Day as designated by Amtrak.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
